Citation Nr: 1408946	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-18 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbosacral spine strain.

2.  Entitlement to service connection for bilateral leg numbness, to include as secondary to service-connected lumbosacral spine strain.

3.  Entitlement to service connection for sleep disturbances, to include as secondary to service-connected lumbosacral spine strain.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from August 1997 to May 1999.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the claims file.

As explained below, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record in this case.  Consequently, the issue is considered part of the Veteran's increased rating appeal and is included among the issues listed on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The Veteran was afforded a January 2013 VA spine examination to assist in determining the current nature and severity of his service-connected lumbosacral spine strain, currently rated at 20 percent disabling.  The VA examination report indicates that the Veteran's spine condition impacts his ability to work, and notes that the Veteran reported that he was unable to work because of his low back pain.  

At the August 2013 hearing, the Veteran indicated that his low back pain has worsened.  He stated that he is currently seeking other treatment alternatives, and that he has filed for Social Security benefits.  Additionally, he testified that he is unable to work because of his low back pain.  As such, the issue of entitlement to a TDIU is raised by the record, and the issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The evidence of record shows that the Veteran was diagnosed with sleep apnea in September 2009, and was issued a continuous positive airway pressure (CPAP) machine at that time.  At the August 2013 hearing, the Veteran testified that his sleeping difficulties are caused by his service-connected lumbosacral spine strain.

The January 2013 VA spine examination report notes that the Veteran is not currently diagnosed with radiculopathy.  At the August 2013 hearing, the Veteran testified that he was going to obtain a repeat test to assist in determining the nature and etiology of his leg numbness.  Additionally, the Veteran's representative indicated that she would be submitting a letter from the Veteran's doctor in support of his claim; however, the claims file does not contain any such letter.  

In light of the above, the Board finds that additional evidence must be obtained, and VA examinations and medical opinions are required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).    
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2013), must be fully met.

2.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Attempt to obtain all VA treatment records dated from January 2013 to the present pertaining to the Veteran's service connected lumbosacral spine strain, any sleep disorder the Veteran may have, and any leg numbness disorder he may have.  Any such records should then be associated with the claims folder.

4.  Attempt to obtain all private treatment records dated from January 2013 to the present pertaining to the Veteran's service connected lumbosacral spine strain, any sleep disorder the Veteran may have, and any leg numbness disorder he may have.  Any such records should then be associated with the claims folder.

5.  Then, schedule the Veteran for a VA spine examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's lumbosacral spine strain.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should identify the limitation of activity imposed by the Veteran's service-connected lumbosacral spine strain with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.

The examiner should also render an opinion as to whether the Veteran's service-connected back disability renders the Veteran incapable of securing or maintaining substantially gainful employment (without regard to his age or nonservice-connected disabilities).    

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

6.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his sleep apnea.  The examiner should be requested to: 

a.  Indicate all sleep disturbance disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed sleep apnea or other sleep disturbance disorder had its onset in service or is otherwise related to service.  Alternatively, the examiner should determine whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected lumbosacral spine strain.    

If the VA examiner finds that the Veteran's sleep apnea is aggravated (permanently worsened) by the service-connected lumbosacral spine strain, the examiner should identify the baseline level of severity of the sleep apnea prior to aggravation and the level of severity of sleep apnea due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

7.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his leg numbness.  The examiner should be requested to: 

a.  Indicate all leg numbness disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed leg numbness disorder had its onset in service or is otherwise related to service.  Alternatively, the examiner should determine whether it is at least as likely as not that the Veteran's leg numbness is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected lumbosacral spine strain.    

If the VA examiner finds that a disorder manifested by leg numbness is aggravated (permanently worsened) by the service-connected lumbosacral spine strain, the examiner should identify the baseline level of severity of the leg numbness prior to aggravation and the level of severity of leg numbness due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

8.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


